DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, and 11-14 are objected to because of the following informalities:  The claim is grammatically incorrect. The claim start with “Embossing system” with the presence of an article such as “a” or “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the glue" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the same" in line 10. It is unclear if this “same” is the sensor or the cliche roll. Further, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the system" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the signals" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the operating phase" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the axis of which" in line 2. It is unclear if the axis is referring to the axis of the cliche roller or the shaft of the cliche roller.
Claim 13 recites the limitation "the same" in line 2.  It is unclear if “the same” is referring to the gluing unit or the relative support.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose, teach, or fairly suggest an embossing system comprising: 
an embossing unit with at least one embossing roller arranged to emboss a web of paper intended to be joined with a further web by gluing; and 
a gluing unit associated with the embossing unit, with a tank containing the glue used to perform said gluing and a glue dispensing device comprising a cliche roller adapted to distribute by contact the glue contained in the tank on one of said webs while the embossing is performed, said cliche roller rotating with a pre-fixed angular velocity around an axis parallel to said at least one embossing roller; and further comprising:
a sensor to produce electrical signals having amplitude and / or frequency related to the vibrations at which said cliche roll is instantaneously subject, while the same rotates around said axis; 
a control unit that during operation of the system receives instantaneous data of the amplitude and / or frequency of the signals produced by said sensor and compares them with reference data contained in a file previously acquired by testing the embossing unit and the gluing unit in conditions of regular and 
The prior art of record that comes closest to teaching these limitations is Seki (US 5876530) Seki teaches an embossing system comprising: 
an embossing unit (Fig. 1 items 9 aand 12) with at least one embossing roller arranged to emboss a web of paper intended to be joined with a further web by gluing; and 
a gluing unit (Fig. 1 items 17, 1, 3) associated with the embossing unit, with a tank (Fig. 1 item 4) containing the glue used to perform said gluing and a glue dispensing device comprising a cliche roller (Fig. 1 item 1) adapted to distribute by contact the glue contained in the tank on one of said webs while the embossing is performed, said cliche roller rotating with a pre-fixed angular velocity around an axis parallel to said at least one embossing roller; and further comprising:
a sensor (Fig. 1 item 17) to produce electrical signals having amplitude and / or frequency related to the vibrations at which said cliche roll is instantaneously subject, while the same rotates around said axis; 
a control unit that during operation of the system receives instantaneous data of the amplitude and / or frequency of the signals produced by said sensor and compares them with reference data, said reference data comprising a first set of amplitude and / or frequency data representative of normal vibrations and a second set of amplitude and / or frequency data representative of abnormal vibrations respectively (Col. 9 lines 30-40). 
However, Seki fails to teach contained in a file previously acquired by testing the embossing unit and the gluing unit in conditions of regular and respectively non-regular distribution of the glue on the cliche roller (The file having a particular composition because of the method by which it was obtained), and the control unit being programmed to generate an alarm signal if at least an instantaneous datum of amplitude and / or frequency of the signals produced by said sensor corresponds to at least a datum of amplitude and / or frequency of the second set. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731